OliveR, Chief Judge.
The appeals for reappraisement enumerated in schedule “A,” hereto attached and made a part hereof, are before me for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by counsel for the parties hereto:
That the merchandise covered by the appeals to reappraisement set forth in Schedule A, attached hereto and made a part hereof, consists of wire strand exported from Japan during-the period beginning January 31, 1962 and ending March 21, 1962; that wire strand is not identified in the Final List published by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956, T.D. 54521, effective February 27, 1958; that on or immediately preceding the date of exportation of each shipment of wire strand covered by each of the appeals to reappraisement enumerated in Schedule A, the prices at which wire strand, such as or similar to the wire strand described on the invoices covered by the instant appeals to reappraisement were freely sold, or in the absence of sales, offered for sale in the principal market of Japan in the usual wholesale quantity and in the ordinary course of trade for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, was $245. per metric ton for wire strand of % *538inch diameter and $241. per metric ton for wire strand of %6 inch, and % inch diameter (United States funds).
IT IS FURTHER STIPULATED AND AGREED that the appeals to reap-praisement enumerated in Schedule A are submitted for decision upon this stipulation and the entry file covered by each appeal.
On the agreed facts, I find that the proper basis for appraisement of the merchandise in question is export value, as defined in section 402(b) of the Tariff Act of 1930, as amended, and that such statutory value therefor is $245 per metric ton for wire strand of %-inch diameter and $241 per metric ton for wire strand of %6-inch and %-inch diameter (United States funds).
Judgment will be rendered accordingly.